Exhibit 10.1






NewLink Genetics Corporation
 
Lock-Up Agreement
 
[•], 2019
 
This Lock-Up Agreement (this “Agreement”) is executed in connection with the
Agreement and Plan of Merger and Reorganization (the “Merger Agreement”) by and
among NewLink Genetics Corporation (the “Parent”), Cyclone Merger Sub, Inc.,
(“Merger Sub”), and Lumos Pharma, Inc. (the “Company”), dated as of [•], 2019.
Capitalized terms used herein but not defined shall have the meanings ascribed
to such terms in the Merger Agreement.
 
In connection with, and as an inducement to, the parties entering into the
Merger Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned, by executing this
Agreement, agrees that, without the prior written consent of the Parent, during
the period commencing at the Effective Time and continuing until the end of the
Lock-Up Period (as hereinafter defined), the undersigned will not: (1) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, make any short sale or otherwise transfer or dispose of or lend,
directly or indirectly, any shares of Common Stock of Parent (the “Parent Common
Stock”) or any securities convertible into, exercisable or exchangeable for or
that represent the right to receive Parent Common Stock (including without
limitation, Parent Common Stock which may be deemed to be beneficially owned by
the undersigned in accordance with the rules and regulations of the Securities
and Exchange Commission and securities which may be issued upon exercise of a
stock option or warrant) whether now owned or hereafter acquired (the
“Securities”); (2) enter into any swap or other agreement that transfers, in
whole or in part, any of the economic consequences of ownership of the
Securities, whether any such transaction described in clause (1) or (2) above is
to be settled by delivery of Parent Common Stock or such other securities, in
cash or otherwise; (3) grant any proxies or powers of attorney with respect to
any Securities, deposit any Securities into a voting trust or enter into a
voting agreement or similar arrangement or commitment with respect to any
Securities, other than the grant of any proxies to any officer of Parent in
connection with the Parent Stockholders’ Meeting or (4) publicly disclose the
intention to do any of the foregoing (each of the foregoing restrictions, the
“Lock-Up Restrictions”).
 
The Lock-Up Restrictions shall automatically terminate and cease to be effective
on the date that is one-hundred and eighty (180) days after the Effective Time.
The period during which the Lock-Up Restrictions apply to the Securities shall
be deemed the “Lock-Up Period” with respect thereto.
 
The undersigned agrees that the Lock-Up Restrictions preclude the undersigned
from engaging in any hedging or other transaction with respect to any
then-subject Securities which is designed to or which reasonably could be
expected to lead to or result in a sale or disposition of such Securities even
if such Securities would be disposed of by someone other than the
undersigned.  Such prohibited hedging or other transactions would include
without limitation any short sale or any purchase, sale or grant of any right
(including without limitation any put or call option) with respect to such
Securities or with respect to any security that includes, relates to, or derives
any significant part of its value from such Securities.
 
Notwithstanding the foregoing, the undersigned may transfer any of the
Securities (i) as a bona fide gift or gifts or charitable contribution(s), (ii)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, (iii) if the undersigned is a corporation,
partnership, limited liability





--------------------------------------------------------------------------------

Exhibit 10.1


company, trust or other business entity (1) to another corporation, partnership,
limited liability company, trust or other business entity that is a direct or
indirect affiliate (as defined in Rule 405 promulgated under the Securities Act)
of the undersigned or (2) as distributions of shares of Parent Common Stock or
any security convertible into or exercisable for Parent Common Stock to limited
partners, limited liability company members or stockholders of the undersigned
or holders of similar equity interests in the undersigned, (iv) if the
undersigned is a trust, to the beneficiary of such trust, (v) by testate
succession or intestate succession, (vi) to any immediate family member, any
investment fund, family partnership, family limited liability company or other
entity controlled or managed by the undersigned, (vii) to a nominee or custodian
of a person or entity to whom a disposition or transfer would be permissible
under clauses (i) through (vi), (viii) to Parent in a transaction exempt from
Section 16(b) of the Exchange Act upon a vesting event of the Securities or upon
the exercise of options or warrants to purchase Parent Common Stock on a
“cashless” or “net exercise” basis or to cover tax withholding obligations of
the undersigned in connection with such vesting or exercise (but for the
avoidance of doubt, excluding all manners of exercise that would involve a sale
in the open market of any securities relating to such options or warrants,
whether to cover the applicable aggregate exercise price, withholding tax
obligations or otherwise), (ix) to Parent in connection with the termination of
employment or other termination of a service provider and pursuant to agreements
in effect as of the Effective Time whereby Parent has the option to repurchase
such shares or securities, (x) acquired by the undersigned in open market
transactions after the Effective Time, (xi) pursuant to a bona fide third party
tender offer, merger, consolidation or other similar transaction made to all
holders of the Parent’s capital stock involving a Change of Control of the
Parent, provided that in the event that such tender offer, merger, consolidation
or other such transaction is not completed, the Securities shall remain subject
to the restrictions contained in this Agreement, or (xii) pursuant to an order
of a court or regulatory agency; provided, in the case of clauses (i)-(vii),
that (A) such transfer shall not involve a disposition for value and (B) the
transferee agrees in writing with Parent to be bound by the terms of this
Agreement.  For purposes of this Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin
and “Change of Control” shall mean the consummation of any bona fide third party
tender offer, merger, consolidation or other similar transaction the result of
which is that any “person” (as defined in Section 13(d)(3) of the Exchange Act),
or group of persons, becomes the beneficial owner (as defined in Rules 13d-3 and
13d-5 of the Exchange Act) of more than 50% of total voting power of the voting
stock of the Parent; provided that, for the avoidance of doubt, the consummation
of the Contemplated Transactions shall not constitute a Change of Control for
purposes of this Agreement.
 
In addition, the foregoing restrictions shall not apply to (i) the exercise of
stock options (x) that would expire during the Lock-Up Period or (y) other than
Company Options that are converted into and become options to purchase Parent
Common Stock pursuant to Section 5.4(a) of the Merger Agreement, that are
granted pursuant to Parent Stock Plans existing following the Effective Time,
including in each case the “net” exercise of such options in accordance with
their terms and the surrender of Parent Common Stock in lieu of payment in cash
of the exercise price and any tax withholding obligations due as a result of
such exercise; provided that it shall apply to any of the Securities issued upon
such exercise, or (ii) the establishment of any contract, instruction or plan (a
“Plan”) that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) under
the Exchange Act; provided that no sales of the Securities shall be made
pursuant to such a Plan prior to the expiration of the Lock-Up Period, and such
a Plan may only be established if no public announcement of the establishment or
existence thereof and no filing with the Securities and Exchange Commission or
other regulatory authority in respect thereof or transactions thereunder or
contemplated thereby, by the undersigned, Parent or any other person, shall be
required, and no such announcement or filing is made voluntarily, by the
undersigned, Parent or any other person, prior to the expiration of the
applicable Lock-Up Period.  In furtherance of the foregoing, Parent and its
transfer agent and registrar are hereby authorized to decline to make any
transfer of shares of Parent Common Stock if such transfer would constitute a
violation or breach of this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1


The undersigned understands that the Securities shall bear the following or
substantially similar legends, whether in book-entry or certificated form (in
addition to any other legends required by law or any agreement to which any such
Seller is a party):
“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO AN AGREEMENT BY THE REGISTERED
HOLDER HEREOF THAT RESTRICTS THE TRANSFER OR SALE OF THESE SHARES BEFORE THE
DATE THAT IS 180-DAYS AFTER THE EFFECTIVE TIME. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST OF THE SECRETARY OF THE ISSUER”
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that upon request, the
undersigned will execute any additional documents reasonably necessary to ensure
the validity or enforcement of this Agreement. All authority herein conferred or
agreed to be conferred and any obligations of the undersigned shall be binding
upon the successors, assigns, heirs or personal representatives of the
undersigned.
The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if the Merger Agreement is terminated prior to
the Effective Time pursuant to its terms, upon the date of such termination.
In the event that, during the Lock-Up Period, the Parent releases or waives any
prohibition set forth in this Lock-Up Agreement on the transfer of Securities
held by any of the stockholders of the Parent or the Company or any of their
respective affiliates who receive shares from one or more of such stockholders
during the Lock-Up Period as permitted by this Lock-Up Agreement, the same
percentage of the total number of Securities held by the undersigned as the
percentage of the total number of outstanding Securities held by such
stockholder that are the subject of such waiver shall be immediately and fully
released on the same terms from the applicable prohibition(s) set forth herein.
Notwithstanding the foregoing, the provisions of this paragraph will not apply
if (1) the release or waiver is effected solely to permit a transfer not
involving a disposition for value and (2) the transferee agrees in writing to be
bound by the same terms described in this Lock-Up Agreement to the extent and
for the duration that such terms remain in effect at the time of transfer. The
Parent shall use commercially reasonable efforts to promptly notify the
undersigned of each such release (provided that the failure to provide such
notice shall not give rise to any claim or liability against the Parent or the
Company).
The undersigned understands that Parent, the Merger Sub and the Company are
entering into the Merger Agreement in reliance upon this Agreement.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware.


[Signature Page Follows]





--------------------------------------------------------------------------------

Exhibit 10.1






This Agreement, and any certificates, documents, instruments and writings that
are delivered pursuant hereto, constitutes the entire agreement and
understanding of the Parent, the Company and the undersigned in respect of the
subject matter hereof and supersedes all prior understandings, agreements or
representations by or among the Parent, the Company and the undersigned, written
or oral, to the extent they relate in any way to the subject matter hereof.
 




 
Very truly yours,

  
 
 
 
 
 
 
 
Printed Name of Holder
 
 
 
 
By:
 
 
 
Signature
 
 
 
 
 
 
 
 
Printed Name of Person Signing
 
(and indicate capacity of person signing if
 
signing as custodian, trustee, or on behalf of an entity)

 
 
 









